                                                              CLERKS OFFICE U.S. DIST. COURT
                                                                 AT CHARLOTTESVILLE, VA
                                                                         FILED
                          IN THE UNITED STATES DISTRICT COURT       10/28/2019
                         FOR THE WESTERN DISTRICT OF VIRGINIA    JULIA  C. DUDLEY, CLERK
                                   Charlottesville Division      BY:  /s/ J. JONES
                                                                     DEPUTY CLERK
  ELIZABETH SINES et al.,                      )
       Plaintiffs,                             )       Civil Action No. 3:17-cv-00072
                                               )
  v.                                           )       ORDER
                                               )
  JASON KESSLER et al.,                        )       By:    Joel C. Hoppe
            Defendants.                        )              United States Magistrate Judge

         This matter is before the Court on a motion by James Kolenich, Esq., and Elmer

  Woodard, Esq., to withdraw as counsel of record for Defendants Christopher Cantwell and

  Robert Azzmador Ray. ECF No. 530. The Court held a hearing on October 18, 2019, at which

  Mr. Kolenich and other case participants appeared by telephone. At the hearing, Mr. Kolenich

  informed the Court that he and Mr. Woodard had been unable to communicate with Mr. Ray for

  several months, and that Mr. Cantwell had recently terminated their representation. See ECF No.

  531. Although Mr. Cantwell initially opposed his counsel’s motion, ECF No. 564, he informed

  the Court during the October 18 hearing that he had in fact fired Messrs. Kolenich and Woodard.

  As explained on the record, counsel has shown good cause to withdraw from representing these

  individuals. W.D. Va. Gen. R. 6(i); see also ECF Nos. 347, 397, 440, 497. Accordingly, their

  motion is GRANTED, and the Clerk is directed to terminate Mr. Kolenich and Mr. Woodard as

  counsel of record for Defendants Cantwell and Ray.

         Counsel also request an extension of time for Mr. Cantwell and Mr. Ray to answer the

  Second Amended Complaint, ECF No. 562, which Plaintiffs filed on September 17, 2019, ECF

  No. 557. That motion is GRANTED for the reasons stated on the record during the hearing. Mr.

  Cantwell and Mr. Ray shall each file an answer or other response to the Second Amended

  Complaint within fourteen (14) days from the date of this Order. See Fed. R. Civ. P. 15(a)(3).



                                                   1

Case 3:17-cv-00072-NKM-JCH Document 583 Filed 10/28/19 Page 1 of 2 Pageid#: 7252
  Mr. Cantwell and Mr. Ray are each proceeding pro se and, unless and until new counsel enters

  an appearance on his behalf, each Defendant is solely responsible for conducting his defense in

  accordance with all rules, court orders, and deadlines in this case. If either Defendant chooses to

  retain new counsel, that attorney must be admitted to practice in the United States District Court

  for the Western District of Virginia before he or she may enter a notice of appearance in this

  matter. W.D. Va. Gen. R. 6(a)–(d), (i).

         The Clerk shall send a copy of this Order to the parties.

                                                        ENTER: October 28, 2019



                                                        Joel C. Hoppe
                                                        U.S. Magistrate Judge




                                                   2

Case 3:17-cv-00072-NKM-JCH Document 583 Filed 10/28/19 Page 2 of 2 Pageid#: 7253
